        Case 5:19-cv-00274 Document 1 Filed 02/12/19 Page 1 of 6 Page ID #:1




1    NICOLA T. HANNA
2    United States Attorney
     LAWRENCE S. MIDDLETON
3    Assistant United States Attorney
     Chief, Criminal Division
4    STEVEN R. WELK
5    Assistant United States Attorney
     Chief, Asset Forfeiture Section
6    JONATHAN GALATZAN
     California Bar No. 190414
7    Assistant United States Attorney
8    Asset Forfeiture Section
        Federal Courthouse, 14th Floor
9       312 North Spring Street
        Los Angeles, California 90012
10      Telephone: (213) 894-2727
11      Facsimile: (213) 894-0142
        E-mail: Jonathan.Galatzan@usdoj.gov
12
     Attorneys for Plaintiff
13   UNITED STATES OF AMERICA
14
                         UNITED STATES DISTRICT COURT
15
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                EASTERN DIVISION
17
18   UNITED STATES OF AMERICA,          )    NO. EDCV 19-00274
                                        )
19             Plaintiff,               )    COMPLAINT FOR FORFEITURE
                                        )
20                v.                    )    26 U.S.C. § 5872
                                        )
21   ONE H&K SEMI-AUTOMATIC PISTOL,     )    [A.T.F.]
     SERIAL NUMBER 2116432, ONE         )
22   SPECTRE SEMI-AUTOMATIC PISTOL,     )
     SERIAL NUMBER KB892, ONE MK 760    )
23   SEMI-AUTOMATIC RIFLE RECEIVER,     )
     SERICAL NUMBER R586, AND ONE MK    )
24   760 SEMI-AUTOMATIC PISTOL,         )
     SERIAL NUMBER R561,                )
25                                      )
               Defendants.              )
26                                      )
                                        )
27
                                         1
28
        Case 5:19-cv-00274 Document 1 Filed 02/12/19 Page 2 of 6 Page ID #:2




1         For its claims against the defendants One H&K Semi-
2    Automatic Pistol, serial number 2116432, One Spectre Semi-
3    Automatic Pistol, serial number KB892, One MK 760 Semi-Automatic
4    Rifle Receiver, serial number R586, and One MK 760 Semi-
5    Automatic Pistol, serial number R561 (collectively, the
6
     “defendant firearms”), plaintiff United States of America
7
     alleges as follows:
8
                            JURISDICTION AND VENUE
9
          1.   This is a civil forfeiture action brought pursuant to
10
     26 U.S.C. § 5872.
11
          2.   This Court has jurisdiction over the matter under 28
12
     U.S.C. §§ 1345 and 1355.
13
          3.   Venue lies in this district pursuant to 28 U.S.C.
14
     § 1395(b).
15
                              PERSONS AND ENTITIES
16
          4.   The plaintiff is the United States of America.
17
          5.   The defendants are One H&K Semi-Automatic Pistol,
18
     serial number 2116432, One Spectre Semi-Automatic Pistol, serial
19
     number KB892, One MK 760 Semi-Automatic Rifle Receiver, serial
20
     number R586, and One MK 760 Semi-Automatic Pistol, serial number
21
     R561 seized on January 5, 2018 from the Lake Elsinore,
22
     California, residence of Raymond Luddine (“Luddine”). 1
23
          6.   The defendant firearms are currently in the custody of
24
     the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”)
25
          1Pursuant to Local Rule 5.2-1, only the city and state of
26   residence addresses are set forth in this Complaint.
27
                                         2
28
        Case 5:19-cv-00274 Document 1 Filed 02/12/19 Page 3 of 6 Page ID #:3




1    in this District, where they shall remain subject to this
2    Court’s jurisdiction during the pendency of this action.
3         7.   The interests of the RM Luddine Irrevocable Special
4    Needs Trust, Brandon R. Luddine Trustee and Raymond Luddine may
5    be adversely affected by these proceedings.
6                        EVIDENCE SUPPORTING FORFEITURE
7         8.   On January 5, 2018, the ATF conducted an investigation
8    and inspection of Federal Firearms Licensee #9-33-065-
9    0107G034590 operated by Raymond Luddine at his Lake Elsinore,
10   California residence.    As a result of the inspection, ATF agents
11   seized the defendant firearms for violations of the National
12   Firearms Act (“NFA”), 26 U.S.C. § 5801, et seq., which applies
13   to certain particularly dangerous firearms such as machineguns
14   and silencers.   NFA firearms must be registered with the ATF.
15   26 U.S.C. § 5841.    In addition, the NFA makes it unlawful for
16   any person to receive or possess a firearm transferred to such
17   person in violation of the NFA or to receive or possess any
18   firearm which is not registered to such person in the National
19   Firearms Registration and Transfer Record (“NFRTR”).          26 U.S.C.
20   § 5861(b) and (d).
21        9.   No firearms, as defined by the NFA, were registered in
22   the NFRTR to Raymond Luddine or the trust in which he is the
23   trustee (i.e., the Luddine Irrevocable Special Needs Trust).
24   The Defendants One H&K Semi-Automatic Pistol, serial number
25   2116432 and One Spectre Semi-Automatic Pistol, serial number
26   KB892 are firearms as defined by the NFA, 26 U.S.C. § 5845(a),
27
                                         3
28
          Case 5:19-cv-00274 Document 1 Filed 02/12/19 Page 4 of 6 Page ID #:4




1    because they meet the definition of Aany other weapon@ as defined
2    in 26 U.S.C. § 5845(e).       The Defendants One MK 760 Semi-
3    Automatic Rifle Receiver, serial number R586 and One MK 760
4    Semi-Automatic Pistol, serial number R561 are firearms as
5    defined by the NFA, 26 U.S.C. § 5845(a), because they are
6    machineguns as defined in 26 U.S.C. § 5845(b).
7          10.   Based on the above, plaintiff alleges that the
8    defendant firearms are involved in one or more violations of 26
9    U.S.C. § 5861, and are therefore subject to forfeiture pursuant
10   to 26 U.S.C. § 5872.
11         WHEREFORE, plaintiff United States of America prays:
12         (a)   that due process issue to enforce the forfeiture of
13   the defendant firearms;
14         (b)   that due notice be given to all interested parties to
15   appear and show cause why forfeiture should not be decreed;
16         (c)   that this Court decree forfeiture of the defendant
17   firearms to the United States of America for disposition
18   according to law; and
19   //
20
21
22
23
24
25
26
27
                                           4
28
        Case 5:19-cv-00274 Document 1 Filed 02/12/19 Page 5 of 6 Page ID #:5




1         (d)   for such other and further relief as this Court may
2    deem just and proper, together with the costs and disbursements
3    of this action.
4    DATED: February 12, 2019          NICOLA T. HANNA
5                                      United States Attorney
                                       LAWRENCE S. MIDDLETON
6                                      Assistant United States Attorney
                                       Chief, Criminal Division
7                                      STEVEN R. WELK
                                       Assistant United States Attorney
8                                      Chief, Asset Forfeiture Section
9
                                       /s/ Jonathan Galatzan
10                                     JONATHAN GALATZAN
                                       Assistant United States Attorney
11
                                       Attorneys for Plaintiff
12                                     UNITED STATES OF AMERICA

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                         5
28
Case 5:19-cv-00274 Document 1 Filed 02/12/19 Page 6 of 6 Page ID #:6
